IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0016
                            Filed December 20, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MONESHA LASHAY BROUGHTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Carol L. Coppola,

District Associate Judge.



      A defendant appeals the sentences imposed following her convictions for

operating while intoxicated and child endangerment. SENTENCES VACATED

AND REMANDED FOR RESENTENCING.



      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl A. Soich, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Tabor and Bower, JJ.
                                           2


VOGEL, Presiding Judge.

         Monesha Broughton was charged with operating while intoxicated (OWI),

first offense, and child endangerment. See Iowa Code §§ 321J.2, 726.6 (2016).

Broughton waived her right to a jury trial and stipulated to a trial to the court on the

minutes. The court found Broughton guilty as charged. Broughton asked for

immediate sentencing and declined the opportunity to address the court in

mitigation of punishment. See Iowa R. Crim. P. 2.23(3)(d).

         During the sentencing portion of the hearing, defense counsel informed the

court that Broughton was not asking for a deferred judgment. The court then

stated, “So, basically, we have a plea agreement,” and defense counsel answered,

“Yes.”

         The court then sentenced Broughton “based on the plea agreement” to two

years in prison, with all but two days suspended, and placed her on probation for

one year. The written sentencing order stated the court found the following factors

the most significant in determining Broughton’s sentences:




         On appeal, Broughton asserts the district court abused its discretion in

sentencing her by failing to place on the record sufficient reasons for selecting the

sentences imposed. See Iowa R. Crim. P. 2.23(3)(d) (“The court shall state on the

record its reasons for selecting the particular sentence.”). She asserts the court

only referenced an undisclosed “plea agreement.” She further states the check-

marked reasons on the sentencing order are “post hoc justifications” that were not
                                           3


considered by the court when determining her sentences.              In support of her

assertion, she notes the court’s statements at the sentencing hearing do not

mention any of the factors listed in the order except for the “plea agreement.” In

addition, she asserts the court did not learn the details of her situation, such as her

employment status, family make-up, and substance abuse evaluation results,

before the court selected the sentences because she had waived the right to have

a presentence investigation report prepared and no one informed the court

regarding this information until after the sentence had been pronounced.

Broughton asks that we vacate her sentences and remand the case for

resentencing.

       Our review of the district court’s sentencing decision is for an abuse of

discretion, so long as the sentence falls within the statutory limitations. State v.

Thacker, 862 N.W.2d 402, 405 (Iowa 2015). “In exercising discretion, the district

court must ‘weigh all pertinent matters in determining a proper sentence, including

the nature of the offense, the attending circumstances, the defendant’s age,

character, and propensities or chances for reform.’” Id. (citation omitted). The

district court must provide the reasons for its sentencing decision on the record so

that “a reviewing court will be able to assess whether there has been an abuse of

discretion.” Id. at 407. “[A] ‘terse and succinct’ statement may be sufficient, ‘so

long as the brevity of the court’s statement does not prevent review of the exercise

of the trial court’s sentencing discretion.’” Id. at 408 (citation omitted).

       We note the court indicated at the sentencing hearing that it was imposing

the sentences in accordance with the “plea agreement,” but there had been no
                                             4


guilty plea.1 The adjudication of guilt followed a trial on the minutes. Even if there

had been a plea agreement, the record is devoid of any indication as to the details

of the agreement.       See id. at 410 (vacating a sentence and remanding for

resentencing where the record failed to include the details of the plea agreement

and, thus, it was unclear if the court was merely giving effect to the parties’ plea

agreement or independently exercising its discretion). We also note the court’s

sentencing order indicated it considered a number of factors in reaching the

sentencing decision but included among those factors was the “plea agreement.”

We agree the use of sentencing forms and check boxes is not improper. See State

v. Thompson, 856 N.W.2d 915, 921 (Iowa 2014) (“In this age of word processing,

judges can use forms, such as the one available in this case, to check the boxes

indicating the reasons why a judge is imposing a certain sentence.”). However,

because of the reference to a “plea agreement” in both the sentencing transcript

and the sentencing order, this court is unable to determine whether the district

court properly exercised its discretion in sentencing Broughton. Therefore, her

sentences must be vacated, and the case is remanded for resentencing.

       SENTENCES VACATED AND REMANDED FOR RESENTENCING.




1
  See State v. Cason, 532 N.W.2d 755, 757 (Iowa 1995) (noting where the sentencing
order is “merely giving effect to the parties’ agreement,” the district court does not abuse
its discretion “in failing to state reasons for the sentence imposed”).